MEMORANDUM **
Tina Widjaja, a native and citizen of Indonesia, petitions for review of the Board of Immigration Appeals’ (“BIA”) order dismissing her appeal from an immigration judge’s decision denying her application for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”). We have jurisdiction pursuant to 8 U.S.C. § 1252. We review claims of due process violations de novo, Ibarra-Flores v. Gonzales, 439 F.3d 614, 620 (9th Cir.2006), and we deny the petition for review.
*647Widjaja contends the BIA violated due process by declining to analyze her claim for withholding of removal under the disfavored group analysis set forth in Sael v. Ashcroft, 386 F.3d 922, 927-29 (9th Cir. 2004). The claim fails because even if Sael’s disfavored group analysis applies to withholding of removal, Widjaja has not established a clear probability of persecution in Indonesia. See Hoxha v. Ashcroft, 319 F.3d 1179, 1184-85 (9th Cir.2003); see also Lata v. INS, 204 F.3d 1241, 1246 (9th Cir.2000) (a due process claim requires petitioner show prejudice).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.